ORDER SUSAN G. BRADEN, Chief Judge Between September 5, 2017 and October 5, 2017, forty-six complaints were filed in the United States Court of Federal Claims alleging Takings Clause claims in violation of the Fifth Amendment to the United States Constitution. Ten of those forty-six complaints are putative class action lawsuits. See Y And J Properties, LTD v. United States, No. 17-1189; Banes, et al., v. United States, No. 17-1191; Salo, et al. v. United States, No. 17-1194; Bouzerand, et al. v. United States, No. 17-1195; Aldred, et al. v. United States, No. 17-1206; Milton, et al. v. United States, No. 17-1235; Micu, et al. v. United States, No. 17-1277; Hollis, Jr., et al. v. United States, No. 17-1300; Cutler, et al. v. United States, No. 17-1459; Tita, et al. v. United States, No. 17-1461. The remaining complaints were filed either by individuals or groups of individuals. On October 6, 2017, the court convened a status conference at the United States District Court for the Southern District of Texas. During that conference, the court stated that it would seek the assistance of Chief Judge Lee H. Rosenthal of the United States District Court for the Southern District of Texas. in the selection of class counsel(s) and/or lead class eounsel(s) in the above-captioned putative class action lawsuits. Chief Judge Rosenthal agreed to assist the court in this matter. Therefore, on or before COB on Friday, October 20, 2017, all counsel of record that wish to be considered as class counsel(s) and/or lead class counsel(s) should file on their docket a Statement of Interest, pursuant to Rule of the United States Court of Federal Claims (“RCFC”) 23(g)(1), that states: (1) the work counsel has done in identifying or investigating potential claims in the action; (2) counsel’s experience in handling class actions, other complex litigation, and the types of claims asserted in the action; and (3) counsel’s knowledge of the applicable law; (4) the resources that counsel will commit to representing the class; and (5) any other information relevant to this assignment. Counsel representing individual plaintiffs and/or a group of individual plaintiffs who do not plan to elect to “opt-in” one of the above-captioned class action cases should advise the court of that decision and whether any or all of the individual plaintiff or group(s) of individual plaintiff cases should be consolidated, and if so, whether a lead counsel(s) in one or more of those cases should be appointed. In addition, if consolidation is sought, interested counsel should provide a Statement of Interest, in the same manner and a time, as set forth above for class action counsel(s) and/or lead class action counsel(s). On November 1, 2017, Chief Judge Rosen-thal will conduct a hearing regarding any Statement(s) of Interest requested herein at 10:00 AM (CST) in Courtroom 11-D in the United States District Court for the Southern District of Texas, 515 Rusk Street, Houston, Texas. The court will issue a separate order addressing class action certification. Appointment of class action counsel will be made at the same time certification is determined, pursuant to RCFC 23(c)(1), (g)(1). IT IS SO ORDERED.